DETAILED ACTION
The present application was filed on or about September 5, 2017.
This correspondence is in response to Applicant’s Request for Continued Examination filed on or about 13 May 2020.
Applicant has cancelled Claims 2, 5, 10, 13, 18, and 21.
Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, 20 and, 22-24 stand rejected pursuant to the reasons stated below.  
Examiner maintains the rejections of Applicant’s claims.  
Any objection or rejection not maintained in this response is withdrawn by this examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant uses the terms alternate segment, alternate sector structure, real segment, and real sector structure throughout the claims.  Giving each of those terms its broadest reasonable interpretation, they encompass a wide range of technologies.  For example, in the prior office actions the claims were rejected by Zhai et al (US 2017/0003894 A1) under an interpretation of those elements as hardware.  In this Detailed Action, in light of Applicant’s amendments, alternate segment, alternate sector structure, real segment, and real sector structure are interpreted as different portions of the cache memory.  The interpretation in this Detailed Action 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11, 15, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 9,760,574 hereinafter referred to as Zhai) further in view of Joshi et al (US 2014/0281131 A1 hereinafter referred to as Joshi), Bennett (US 8,452,929 B2 .  
In regards to (Currently Amended) Claim 1, Zhai discloses a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor (Zhai [Col. 4 Lines 56-67] teaches a computer system utilizing communication media to manage I/O operations for one or more data storage systems.) to perform:
storing, in Non-Volatile Storage (NVS), a plurality of track buffers (Zhai [Col. 3 Lines 1-6] teaches storing metadata and data resulting from a write operation in a cache before transferring the data to persistent storage.) for storing data for write requests of a track (Zhai [Col. 3 Lines 3-8] teaches caching changes to metadata and data from a write operation.), and NVS tracks for storing the data from the plurality of track buffers (Zhai [Col 12 Lines 13-30] teaches its Common File System (CFS) management logic maintains a global buffer cache that is a pool of buffer cache blocks that can be either volatile memory or persistent memory.  The global buffer cache pool is comprised of buffer cache blocks for storing data and metadata of a file system.  Zhai [Col. 12 Lines 24-30].  Therefore, Zhai’s teaching of a persistent global buffer cache divided into buffer cache blocks for storing data and metadata teaches a non-volatile storage having a plurality of track buffers and non-volatile tracks for storing data as claimed by Applicant.), wherein each of the plurality of track buffers comprises real segments, a real sector structure with indicators, alternate segments, and an alternate sector structure with indicators (Zhai [Col. 3 Lines 26-43] teaches a conventional file system that uses a list of buffers for caching I/O write requests.  A first operation has first data ; 
executing the write requests for the track until the write requests for the track are completed (Zhai [Col. Lines 61-66] teaches executing write requests.) by: 
(a) in response to writing data for a next write request of the write requests to one or more sectors of the alternate segments, updating the indicators of the alternate sector structure with one or more first values to indicate that the data was written to the one or more sectors of the alternate segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be executed concurrently or can be executed before completion of the first operation.  Zhai [Col. 15 Lines 24-29].  A commit-map-for-write-operation is executed when an I/O operation for the write I/O request finishes execution.  Zhai [Col. 15 Lines 34-37].  Write I/O requests are stored in a buffer and contain both data and metadata.  Zhai [Col. 15 Lines 10-15].  A set of write I/O requests are gathered together for concurrent execution and mapping.  Zhai [Col. 15 Lines 18-24].  The above treatment of a first set of write I/O requests is interpreted as a writing alternate segments and updating the associated alternate sector structure with commit for write data.) (b) in response to writing the data for the next write request of the write requests to the one or more sectors of the real segments, updating the real sector structure with one or more first values to indicate that the data was written to the one or more sectors of the realPage 2 of 16Amdt. dated May 13, 2020Serial No. 15/696,037 Reply to Office action of August 7, 2019Docket No. P201701281US01Firm No. 0018.0739segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be executed concurrently or can be executed before completion of the first operation.  Zhai [Col. 15 Lines 24-29].  A commit-map-for-write-operation is executed when an I/O operation for the write I/O request finishes execution.  Zhai [Col. 15 Lines 34-37].  Write I/O requests are stored in a buffer and contain both data and metadata.  Zhai [Col. 15 Lines 10-15].  A set of write I/O requests are gathered together for concurrent execution and mapping.  Zhai [Col. 15 Lines 18-24].  The above treatment of a second set of write I/O requests is interpreted as a writing real segments and updating the associated real sector structure with commit for write data.).
In regards to Claim 1, Zhai does not teach and updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments; updating corresponding indicators of the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments; nor, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure. 
Joshi discloses and updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The presence of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); updating corresponding indicators of the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The present of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); and, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure (Joshi [0008] teaches combing a plurality of .
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhai and Joshi, before the effective filing date of the claimed invention, to include the cache management system details of Joshi into Zhai’s computer program product.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation to combine Zhai and Joshi is to improve data security, increase performance, and prevent data loss by including Joshi’s persistent cache logging with Zhai’s cache.  Both references address the problem of maintaining an accurate cache.  
In regards to Claim 1, the combination of Zhai and Joshi does not teach in response to determining that a hardened, previously written data for the track does exist in the NVS tracks, merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data; and committing the new merged data; and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data; and committing the newly written data.
Bennett teaches in response to determining that a hardened, previously written data for the track does exist in the NVS tracks (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older segment.  Bennet also teaches determining if a block of data has been erased but not recorded as erased [Col 12, Lines 53-59], if data has not been written before [Co. 13, Line 44], if data has been moved [Col 13, Lines 65-57], locating “dead” blocks of data [Col. 15, and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older segment.  Bennet also teaches determining if a block of data has been erased but not recorded as erased [Col 12, Lines 53-59], if data has not been written before [Co. 13, Line 44], if data has been moved [Col 13, Lines 65-57], and locating “dead” blocks of data [Col. 15, Lines 2-5].); and committing the newly written data (Bennet [Col 14 Lines 3-15] teaches committing the most recent version of data to maintain the integrity of the system.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai and Joshi and Bennett, before the effective filing date of the claimed invention, to include Bennett’s scanning and determination of hardened data existing into the structure of the combination of Zhai and Joshi. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai and Joshi with Bennett is to increase the efficiency of the combination of Zhai and Joshi’s computer program product and the integrity of the data used by the combination of Zhai and Joshi’s computer program product by assuring that the data used by the system is the correct data.  
The combination of Zhia, Joshi, and Bennett does not teach merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data.
Flynn teaches merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data (Flynn [0198], teaches a merger operation where an existing or hardened previously written data in non-volatile storage is merged with one or more other storage entries.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, and Bennett, before the effective filing date of the claimed invention, to include Flynn’s merging teaching into the structure of the combination of Zhai, Joshi, and Bennett. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, and Bennett with Flynn is to increase the efficiency of the Zhai, Joshi, and Bennett computer program product by allowing the program product to distinguish between valid and invalid data.  Flynn [0063].  
In regards to Claim 3, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer program product of claim 1, wherein the program code is executable by the at least one processor to perform: replenishing the real segments in a track buffer with unused NVS segments (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired during the write I/O operation.  When each write I/O request execution begins again, new segments are replenished in the buffer with unused segments.  Zhai [Col. 3 Lines 27-42].).  
In regards to Claim 7, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer program product of Claim 1, wherein merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments is an asynchronous process (Zhai [Col. 4 Lines 33-40] teaches an asynchronous commit for write process.).
In regards to Claim 9, Zhai discloses a computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations  (Zhai [Col. 4 Lines 56-67] teaches a computer system utilizing communication media to manage I/O operations for one or more data storage systems.) comprising:
storing, in Non-Volatile Storage (NVS), a plurality of track buffers (Zhai [Col. 3 Lines 1-6] teaches storing metadata and data resulting from a write operation in a cache before transferring the data to persistent storage.) for storing data for write requests of a track (Zhai [Col. 3 Lines 3-8] teaches caching changes to metadata and data from a write operation.), and NVS tracks for storing the data from the plurality of track buffers (Zhai [Col 12 Lines 13-30] teaches its Common File System (CFS) management logic maintains a global buffer cache that is a pool of buffer cache blocks that can be either volatile memory or persistent memory.  The global buffer cache pool is comprised of buffer cache blocks for storing data and metadata of a file system.  Zhai [Col. 12 Lines 24-30].  Therefore, Zhai’s teaching of a persistent global buffer cache divided into buffer cache blocks for storing data and metadata teaches a non-volatile storage having a plurality of track buffers and non-volatile tracks for storing data as claimed by , wherein each of the plurality of track buffers comprises real segments, a real sector structure with indicators, alternate segments, and an alternate sector structure with indicators (Zhai [Col. 3 Lines 26-43] teaches a conventional file system that uses a list of buffers for caching I/O write requests.  A first operation has first data and first meta-data.  Zhai [Col. 3 Lines 26-32].  The first data is interpreted as a real segment and the first meta-data is interpreted as real sector structure.  Second data is interpreted as alternate segments and second meta-data is interpreted as an alternate sector structure.  Zhai [Col. 10 Lines 37-52, Col. 11 Lines 9-32, Col. 11 Lines 33-42, ] teaches indicators, within the metadata, are inodes of data blocks containing data block metadata, logical addresses, descriptions of file attributes, pointers, and other metadata describing the file.); 
executing the write requests for the track until the write requests for the track are completed (Zhai [Col. Lines 61-66] teaches executing write requests.) by: 
(a) in response to writing data for a next write request of the write requests to one or more sectors of the alternate segments, updating the indicators of the alternate sector structure with one or more first values to indicate that the data was written to the one or more sectors of the alternate segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be executed concurrently or can be executed before completion of the first operation.  Zhai [Col. 15 Lines 24-29].  A commit-map-for-write-operation is executed when an I/O operation for the write I/O request finishes execution.  Zhai [Col. 15 Lines 34-37].  Write I/O requests are stored in a buffer and contain both data and metadata.  Zhai [Col. 15 Lines 10-15].  A set of write I/O requests are gathered together for concurrent execution and mapping.  Zhai [Col. 15 Lines 18-24].  The above treatment of a first set of write I/O requests is interpreted as a writing alternate segments and (b) in response to writing the data for the next write request of the write requests to the one or more sectors of the real segments, updating the real sector structure with one or more first values to indicate that the data was written to the one or more sectors of the realPage 2 of 16Amdt. dated May 13, 2020Serial No. 15/696,037 Reply to Office action of August 7, 2019Docket No. P201701281US01Firm No. 0018.0739segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be executed concurrently or can be executed before completion of the first operation.  Zhai [Col. 15 Lines 24-29].  A commit-map-for-write-operation is executed when an I/O operation for the write I/O request finishes execution.  Zhai [Col. 15 Lines 34-37].  Write I/O requests are stored in a buffer and contain both data and metadata.  Zhai [Col. 15 Lines 10-15].  A set of write I/O requests are gathered together for concurrent execution and mapping.  Zhai [Col. 15 Lines 18-24].  The above treatment of a second set of write I/O requests is interpreted as a writing real segments and updating the associated real sector structure with commit for write data.).
In regards to Claim 9, Zhai does not teach and updating the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments; updating the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments; nor, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure. 
Joshi discloses and updating the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of ; updating the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The present of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); and, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure (Joshi [0008] teaches combing a plurality of redundant cache write operations within a selected log segment that pertains to the same identifier into a single, combined write operation to the backing store.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhai and Joshi, before the effective filing date of the claimed invention, to include the cache 
In regards to Claim 9, the combination of Zhai and Joshi does not teach in response to determining that a hardened, previously written data for the track does exist in the NVS tracks, merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data; and committing the new merged data; and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data; and committing the newly written data.
Bennett teaches in response to determining that a hardened, previously written data for the track does exist in the NVS tracks (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older segment.  Bennet also teaches determining if a block of data has been erased but not recorded as erased [Col 12, Lines 53-59], if data has not been written before [Co. 13, Line 44], if data has been moved [Col 13, Lines 65-57], locating “dead” blocks of data [Col. 15, Lines 2-5].) and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older ; and committing the newly written data (Bennet [Col 14 Lines 3-15 teaches committing the most recent version of data to maintain the integrity fo the system.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai and Joshi and Bennett, before the effective filing date of the claimed invention, to include Bennett’s scanning and determination of hardened data existing into the structure of the combination of Zhai and Joshi. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai and Joshi with Bennett is to increase the efficiency of the combination of Zhai and Joshi’s computer program product and the integrity of the data used by the combination of Zhai and Joshi’s computer program product by assuring that the data used by the system is the correct data.  
The combination of Zhia, Joshi, and Bennett does not teach merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data.
Flynn teaches merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data (Flynn [0198], teaches a merger operation where an existing or hardened previously written data in non-volatile storage is merged with one or more other storage entries.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, and Bennett, before the effective filing date of the claimed invention, to include Flynn’s merging teaching into the structure of the combination of Zhai, Joshi, and Bennett. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, and Bennett with Flynn is to increase the efficiency of the Zhai, Joshi, and Bennett computer program product by allowing the program product to distinguish between valid and invalid data.  Flynn [0063].  
In regards to Claim 11, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer system of Claim 9, wherein the operations further comprise: replenishing the real segments in a track buffer with unused NVS segments (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired during the write I/O operation.  When each write I/O request execution begins again, new segments are replenished in the buffer with unused segments.  Zhai [Col. 3 Lines 27-42].).  
In regards to Claim 15, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer system of Claim 9, wherein merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments is an asynchronous process
In regards to Claim 17, Zhai discloses a computer implemented method (Zhai [Col. 2 Lines 22-31] teaches a computer implemented method.), comprising:
storing, in Non-Volatile Storage (NVS), a plurality of track buffers (Zhai [Col. 3 Lines 1-6] teaches storing metadata and data resulting from a write operation in a cache before transferring the data to persistent storage.) for storing data for write requests of a track (Zhai [Col. 3 Lines 3-8] teaches caching changes to metadata and data from a write operation.), and NVS tracks for storing the data from the plurality of track buffers (Zhai [Col 12 Lines 13-30] teaches its Common File System (CFS) management logic maintains a global buffer cache that is a pool of buffer cache blocks that can be either volatile memory or persistent memory.  The global buffer cache pool is comprised of buffer cache blocks for storing data and metadata of a file system.  Zhai [Col. 12 Lines 24-30].  Therefore, Zhai’s teaching of a persistent global buffer cache divided into buffer cache blocks for storing data and metadata teaches a non-volatile storage having a plurality of track buffers and non-volatile tracks for storing data as claimed by Applicant.), wherein each of the plurality of track buffers comprises real segments, a real sector structure with indicators, alternate segments, and an alternate sector structure with indicators (Zhai [Col. 3 Lines 26-43] teaches a conventional file system that uses a list of buffers for caching I/O write requests.  A first operation has first data and first meta-data.  Zhai [Col. 3 Lines 26-32].  The first data is interpreted as a real segment and the first meta-data is interpreted as real sector structure.  Second data is interpreted as alternate segments and second meta-data is interpreted as an alternate sector structure.  Zhai [Col. 10 Lines 37-52, Col. 11 Lines 9-32, Col. 11 Lines 33-42, ] teaches indicators, within the metadata, are inodes of data blocks containing data block ; 
executing the write requests for the track until the write requests for the track are completed (Zhai [Col. Lines 61-66] teaches executing write requests.) by: 
(a) in response to writing data for a next write request of the write requests to one or more sectors of the alternate segments, updating the indicators of the alternate sector structure with one or more first values to indicate that the data was written to the one or more sectors of the alternate segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be executed concurrently or can be executed before completion of the first operation.  Zhai [Col. 15 Lines 24-29].  A commit-map-for-write-operation is executed when an I/O operation for the write I/O request finishes execution.  Zhai [Col. 15 Lines 34-37].  Write I/O requests are stored in a buffer and contain both data and metadata.  Zhai [Col. 15 Lines 10-15].  A set of write I/O requests are gathered together for concurrent execution and mapping.  Zhai [Col. 15 Lines 18-24].  The above treatment of a first set of write I/O requests is interpreted as a writing alternate segments and updating the associated alternate sector structure with commit for write data.) (b) in response to writing the data for the next write request of the write requests to the one or more sectors of the real segments, updating the real sector structure with one or more first values to indicate that the data was written to the one or more sectors of the realPage 2 of 16Amdt. dated May 13, 2020Serial No. 15/696,037 Reply to Office action of August 7, 2019Docket No. P201701281US01Firm No. 0018.0739segments (Zhai [Col. 15 Lines 29-37] teaches a commit operation associated with each write operation.  Each write operation can be 
In regards to Claim 17, Zhai does not teach and updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments; updating corresponding indicators of the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments; nor, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure. 
Joshi discloses and updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The presence of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data ; updating corresponding indicators of the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The present of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); and, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure (Joshi [0008] teaches combing a plurality of redundant cache write operations within a selected log segment that pertains to the same identifier into a single, combined write operation to the backing store.).
In regards to Claim 17, Zhai does not teach and updating the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments; updating the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments; nor, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure. 
Joshi discloses and updating the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The present of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); updating the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments (Joshi [0043-0044, 0047-0048] teaches a cache management system utilizing metadata in the form of an identifier of a cache tag that refers to an identifier that references data that has been stored in the cache.  The present of the identifier signifies that the data segment is stored in the cache.  The absence of the identifier signifies that the data segment is not stored in the cache.  The log entries correspond to operations carried out on the cache such as a write operation or store operation.  Joshi [0014, 0097].  For each operation carried out during the first period, the identifier held in the log corresponds to data or real segments where the identifier is set to a first value and stored in the log entries or real sector structure.); and, merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments to form newly written data using the real sector structure and the alternate sector structure (Joshi [0008] teaches combing a plurality of redundant cache write operations within a selected log segment that pertains to the same identifier into a single, combined write operation to the backing store.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhai and Joshi, before the effective filing date of the claimed invention, to include the cache management system details of Joshi into Zhai’s computer program product.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation to combine Zhai and Joshi is to improve data security, increase performance, and prevent data loss by including Joshi’s persistent cache logging with Zhai’s cache.  Both references address the problem of maintaining an accurate cache.  
In regards to Claim 17, the combination of Zhai and Joshi does not teach in response to determining that a hardened, previously written data for the track does exist in the NVS tracks, merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data; and committing the new merged data; and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data; and committing the newly written data.
Bennett teaches in response to determining that a hardened, previously written data for the track does exist in the NVS tracks (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older segment.  Bennet also teaches determining if a block of data has been erased and in response to determining that a hardened, previously written data for the track does not exist in the NVS tracks, creating a new track in the NVS tracks with the newly written data (Bennet [Col. 12, Lines 39-44] teaches comparing two metadata segments stored in non-volatile storage to determine which version is current and ignoring the older segment.  Bennet also teaches determining if a block of data has been erased but not recorded as erased [Col 12, Lines 53-59], if data has not been written before [Co. 13, Line 44], if data has been moved [Col 13, Lines 65-57], and locating “dead” blocks of data [Col. 15, Lines 2-5].); and committing the newly written data (Bennet [Col 14 Lines 3-15 teaches committing the most recent version of data to maintain the integrity fo the system.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai and Joshi and Bennett, before the effective filing date of the claimed invention, to include Bennett’s scanning and determination of hardened data existing into the structure of the combination of Zhai and Joshi. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai and Joshi with Bennett is to increase the efficiency of the combination of Zhai and Joshi’s computer program product and the integrity of the data used by the combination of Zhai and Joshi’s computer program product by assuring that the data used by the system is the correct data.  
The combination of Zhia, Joshi, and Bennett does not teach merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data.
Flynn teaches merging the newly written data with the hardened, previously written data in the NVS tracks to form new merged data (Flynn [0198], teaches a merger operation where an existing or hardened previously written data in non-volatile storage is merged with one or more other storage entries.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, and Bennett, before the effective filing date of the claimed invention, to include Flynn’s merging teaching into the structure of the combination of Zhai, Joshi, and Bennett. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, and Bennett with Flynn is to increase the efficiency of the Zhai, Joshi, and Bennett computer program product by allowing the program product to distinguish between valid and invalid data.  Flynn [0063].  
In regards to Claim 19, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer implemented method of claim 17: replenishing the real segments in a track buffer with unused NVS segments (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired during the write I/O operation.  When each .  
In regards to Claim 23, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer implemented method of claim 17, wherein merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments is an asynchronous process (Zhai [Col. 4 Lines 33-40] teaches an asynchronous commit for write process.).
Claims 4, 6, 8, 12, 14, 16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhai, Bennett, and Flynn further in view of Davis et al. (US 2006/0224830 A, hereinafter referred to as “Davis”)
In regards to (Currently Amended) Claim 4, the combination of Zhai, Joshi, Bennet, and Flynn discloses the computer program product of Claim 1, wherein the real segments comprise a set of free segments within the NVS that are replenished after each use (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired during the write I/O operation.  When each write I/O request execution begins again, new segments are replenished in the buffer with unused segments.  Zhai [Col. 3 Lines 27-42].).
In regards to Claim 4, the combination of Zhai, Joshi, Bennet, and Flynn does not teach and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to a track buffer
Davis discloses and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to the track buffer (Davis [0021] teaches a reuse bit that indicates whether the associated cache line has been reused.  By tracking whether a cache line has been reused, data or the cache line that may be replaced with a new incoming cache line or may be reused.  Davis [0021].).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, Bennett, and Flynn before the effective filing date of the claimed invention, to include Davis’s segment idenfication and re-use technology into the structure of the combination of Zhai, Joshi, Bennett, and Flynn. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, Bennett, and Flynn with Davis is to improve the performance of the Zhai, Joshi, Bennett, and Flynn computer program product by replacing data in the cache memory that might not be reused prior to replacing data that might be used thereby improvind cache hit rate.  Davis [0021].  
In regards to Claim 6, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer program product of Claim 1, wherein Hess
when merging the data stored in sectors of the real segments and in sectors of the alternate segments, the program code is executable by the at least one processor to perform: 
copying the data written in the one or more sectors of the alternate segments to corresponding one or more sectors of the real segments (Davis [0034] teaches initially setting an indicator for all cached segments to a zero.  The setting to zero indicates that 
In regards to Claim 6, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 4.
In regards to Claim 8, the combination of Zhai, Joshi, Bennett, and Flynn discloses the computer program product of claim 1, wherein, when merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments, the program code is executable by the at least one processor to perform:
using the alternate sector structure to identify the one or more sectors of the alternate segments to be copied to the real segments (Davis [0034] teaches using the state bit of the new data, interpreted as the alternate sector structure, to identify whether the data should be copied to the reuse segment.).
In regards to Claim 8, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 4.
 In regards to (Currently Amended) Claim 12, the combination of Zhai, Joshi, Bennet, and Flynn discloses the computer system of claim 9, wherein the real segments comprise a set of free segments within the NVS that are replenished after each use (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired .
In regards to Claim 12, the combination of Zhai, Joshi, Bennet, and Flynn does not teach and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to a track buffer.
Davis discloses and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to the track buffer (Davis [0021] teaches a reuse bit that indicates whether the associated cache line has been reused.  By tracking whether a cache line has been reused, data or the cache line that may be replaced with a new incoming cache line or may be reused.  Davis [0021].).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, Bennett, and Flynn before the effective filing date of the claimed invention, to include Davis’s segment idenfication and re-use technology into the structure of the combination of Zhai, Joshi, Bennett, and Flynn. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, Bennett, and Flynn with Davis is to improve the performance of the Zhai, Joshi, Bennett, and Flynn computer system by replacing data in the cache memory that might not be reused prior to replacing data that might be used thereby improvind cache hit rate.  Davis [0021].  
In regards to Claim 14, the combination of Zhai, Joshi, Bennett, Flynn, and Davis discloses the computer system of claim 9, wherein Hess
when merging the data stored in sectors of the real segments and in sectors of the alternate segments, wherein the operations further comprise: 
copying the data written in the one or more sectors of the alternate segments to corresponding one or more sectors of the real segments (Davis [0034] teaches initially setting an indicator for all cached segments to a zero.  The setting to zero indicates that the segment is not reused.  Davis [0034].  The indicator can be set to one, indicating that the segment is reused.  Davis [0034].  In this way, Davis teaches writing data to an alternate segment, indicated by a zero, and copying that data to one or more real segments, by setting the indicator to one.  Davis [0034].).
In regards to Claim 14, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 12.
In regards to Claim 16, the combination of Zhai, Joshi, Bennett, Flynn, and Davis discloses the computer system of Claim 9, wherein, when merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments, wherein the operations further comprise:
using the alternate sector structure to identify the one or more sectors of the alternate segments to be copied to the real segments (Davis [0034] teaches using the state bit of the new data, interpreted as the alternate sector structure, to identify whether the data should be copied to the reuse segment.).
In regards to Claim 16, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 12.
In regards to (Currently Amended) Claim 20, the combination of Zhai, Joshi, Bennet, and Flynn discloses the computer implemented method of Claim 17, wherein the real segments comprise a set of free segments within the NVS that are replenished after each use (Zhai [Col. 3 Lines 27-43] teaches a multi-operation process used for executing write I/O requests.  The multi-operation process has the effect of receiving a write request, gathering the resources to execute the request, then releasing those resources for reuse.  Zhai [Col. 3 Lines 32-43].  For example, Zhai [Col. 3 Lines 40-43] teaches its commit map for write operation releases resource acquired during the write I/O operation.  When each write I/O request execution begins again, new segments are replenished in the buffer with unused segments.  Zhai [Col. 3 Lines 27-42].).
In regards to Claim 20, the combination of Zhai, Joshi, Bennet, and Flynn does not teach and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to a track buffer.
Davis discloses and wherein the alternate segments are a set of dedicated segments that are re-used for each different write to the track buffer (Davis [0021] teaches a reuse bit that indicates whether the associated cache line has been reused.  By tracking whether a cache line has been reused, data or the cache line that may be replaced with a new incoming cache line or may be reused.  Davis [0021].).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Zhai, Joshi, Bennett, and Flynn before the effective filing date of the claimed invention, to include Davis’s segment idenfication and re-use technology into the structure of the combination of Zhai, Joshi, Bennett, and Flynn. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  All the references are directed to similar fields and address the problems associated with storing data.  The motivation to combine the combination of Zhai, Joshi, Bennett, and Flynn with Davis is to improve the performance of the 
In regards to Claim 22, the combination of Zhai, Joshi, Bennett, Flynn, and Davis discloses the computer implemented method of Claim 17, wherein Hess
when merging the data stored in sectors of the real segments and in sectors of the alternate segments, further comprising: 
copying the data written in the one or more sectors of the alternate segments to corresponding one or more sectors of the real segments (Davis [0034] teaches initially setting an indicator for all cached segments to a zero.  The setting to zero indicates that the segment is not reused.  Davis [0034].  The indicator can be set to one, indicating that the segment is reused.  Davis [0034].  In this way, Davis teaches writing data to an alternate segment, indicated by a zero, and copying that data to one or more real segments, by setting the indicator to one.  Davis [0034].).
In regards to Claim 22, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 20.
In regards to Claim 24, the combination of Zhai, Joshi, Bennett, Flynn, and Davis discloses the computer implemented method of Claim 17, wherein, when merging the data stored in the one or more sectors of the real segments and in the one or more sectors of the alternate segments, further comprising:
using the alternate sector structure to identify the one or more sectors of the alternate segments to be copied to the real segments (Davis [0034] teaches using the .
In regards to Claim 24, the motivation to combine Davis with the combination of Zhai, Joshi, Bennett, and Flynn is the same as that for Claim 12.

Response to Remarks / Arguments
With regards to the rejection of Claims 1, 9, and 17 under a Statutory Double Patenting rejection, Applicant’s argument is persuasive. 
Applicant argues Zhai does not teach or suggest “writing into the alternate segments and real segments (by alternating between them) and does not teach or suggest updating both the alternate sector structure and the real sector structure for each write.”  See Remarks [Pg. 15].  Applicant’s argument is not persuasive because Applicant is arguing claim elements not claimed.  Applicant’s claims do not recite “writing into the alternate segments and real segments (by alternating between them).”  Instead, the claims set up a conditional writing scheme where certain actions are prompted by a preceding condition.  For example, Claim 1 recites two sets fo conditional events.  The first conditional event is:
executing the write requests for [[a]] the track until the write requests for the track are completed by: (a) in response to writing data for a next write request of the write requests to one or more sectors of the alternate segments, updating the indicators of the alternate sector structure with one or more first values to indicate that the data was written to the one or more sectors of the alternate segments and updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments;

The condition precedent is a next write request writes data to one or more sectors of the alternate segments.  The response is updating alternate sector structure indicators and updating real sector structures with specific data.  
The second conditional event is:
executing the write requests for [[a]] the track until the write requests for the track are completed by: (b) in response to writing the data for the next write request of the write requests to the one or more sectors of the real segments, updating the indicators of the real sector structure with one or more first values to indicate that the data was written to the one or more sectors of the real segments and updating corresponding indicators of the alternate sector structure with one or more second values to indicate that the data was not written to the one or more sectors of the alternate segments.

The condition precedent is a next write request writes data to one or more sectors of the real segments.  The response is updating real sector structure indicators and updating alternate sector structures with specific data.  However, each condition precedent stands on its own.  They are not connected to each other in any way.  The conditions precedent are definitely not claimed as events that must happen in an alternating fashion. 
Additionally, Applicant’s argument is not persuasive because it uses piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Zhai and Joshi teaches the claim elements Applicant is arguing.   
Applicant argues Joshi ”does not teach or suggest updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments or updating corresponding indicators of the alternate sector structure with one or morePage 16 of 20Amdt. dated February 23, 2021Serial No. 15/696,037Docket No. P201701281US01Firm No. 0018.0739 second values to indicate that the data was not written to the one or more sectors of the alternate segments.”  Remarks [Pgs. 16-17].  However, Joshi does teach this element.  Joshi [0047] updating corresponding indicators of the real sector structure with one or more second values to indicate that the data was not written to one or more sectors of the real segments or updating corresponding indicators of the alternate sector structure with one or morePage 16 of 20Amdt. dated February 23, 2021Serial No. 15/696,037Docket No. P201701281US01Firm No. 0018.0739 second values to indicate that the data was not written to the one or more sectors of the alternate segments.”
Applicant argues neither Bennet nor Flynn cure the deficiencies of the arguments presented above.  However, the combination of Zhai and Joshi does teach each of the claim elements Applicant argues that they do not teach.  Therefore, Applicant’s argument is not persuasive. 
Applicant argues Bennet does not “teach or suggest determining that a hardened, previously written data for the track does exist in the NVS tracks or determining that a hardened, previously written data for the track does not exist in the NVS tracks.”  Applicant’s argument is not persuasive.  Bennet [Col 12 Lines 39-41] teaches hardened previously written data as the most current version of each metadata segment.  If more 
Finally, Applicant argues that the dependent claims are not depending from allowable independent claims.  Applicant’s argument is not persuasive.  As noted above, each independent claim stands rejected in light of the combination of Zhai, Joshi, Bennet, and Flynn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plondke et al (US 2010/031874 A1) discloses a cache with two partitions having a round robin type replacement policy.  The type of two element round robin replacement policy, disclosed by Plondke, teaches storing a first segment to a real segment and a second segment to an alternate segment and continuously alternating writes between the two caches.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/J.F.W./            Examiner, Art Unit 2138



	/Michael Krofcheck/            Primary Examiner, Art Unit 2138